Case 1:19-cv-08481-PGG Document3 Filed 09/13/19 Page 1 of 2

JS 44C/SDNY
REV. 06/01/17

CIVIL COVER SHEET

The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the

United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS

AARON COPPELSON and NIGHTENGALE NY1, LLC

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER

KUPILLAS UNGER & BENJAMIN, LLP
5 Penn Plaza, 23rd Floor, New York, NY 10001
(212) 655-9536

DEFENDANTS

RAHAMIM, WELL FARGO ADVISORS, LLC

ATTORNEYS (IF KNOWN)
ROSENBERG FELDMAN SMITH LLP

551 Fifth Avenue, 24th Floor, New York, NY 10176

(212) 682-3454

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

28 U.S.C. § 1332(a)(1) Fraudulent misrepresentations in connection with purchase of real estate.

Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No[yYes[7]

If yes, was this case Vol.[_] Invol. ["] Dismissed.

ISTHIS AN INTERNATIONAL ARBITRATION CASE?

(PLACE AN [x] IN ONE BOX ONLY)

TORTS

CONTRACT PERSONAL INJURY

[ ]110 INSURANCE [ ]310 AIRPLANE

[ ]120 MARINE [ ]315 AIRPLANE PRODUCT

[ 1130 MILLER ACT LIABILITY

[ ]140 NEGOTIABLE [ ]320 ASSAULT, LIBEL &
INSTRUMENT SLANDER

[ ]150 RECOVERY OF __[ ]330 FEDERAL
OVERPAYMENT & EMPLOYERS'
ENFORCEMENT LIABILITY
OF JUDGMENT —_[ ] 340 MARINE

[ 151 MEDICARE ACT _[ ]345 MARINE PRODUCT

[ ]152 RECOVERY OF LIABILITY
DEFAULTED [ ]350 MOTOR VEHICLE
STUDENT LOANS [ ]355 MOTOR VEHICLE
(EXCL VETERANS} PRODUCT LIABILITY

[ ]153 RECOVERY OF —_[ ] 360 OTHER PERSONAL
OVERPAYMENT INJURY
OF VETERAN'S _[ ] 362 PERSONAL INJURY -
BENEFITS MED MALPRACTICE

[ ]160 STOCKHOLDERS
SUITS

[ ]190 OTHER
CONTRACT

[ ]195 CONTRACT
PRODUCT ACTIONS UNDER STATUTES
LIABILITY

[ ]196 FRANCHISE CIVIL RIGHTS

[ ]440 OTHER CIVIL RIGHTS

REAL PROPERTY (Non-Prisoner)
[ ]441 VOTING
[ ]210 LAND [ ]442 EMPLOYMENT
CONDEMNATION — [ ]443 HOUSING/
[ ]220 FORECLOSURE ACCOMMODATIONS
[ ]230 RENT LEASE & [ ]445 AMERICANS WITH
EJECTMENT DISABILITIES -
[ ]240 TORTS TO LAND EMPLOYMENT
[ 245 TORTPRODUCT []446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
[ ] 290 ALL OTHER [ ] 448 EDUCATION
REAL PROPERTY

Check if demanded in complaint:

[| CHECK IF THIS IS ACLASS ACTION
UNDER F.R.C.P. 23

DEMAND $1000000.00  oTHER

Check YES only if demanded in complaint
JURY DEMAND: OD yes ENO

No [x]

If yes, give date

No[] Yes []

Yes LI
NATURE OF SUIT

ACTIONS UNDER STATUTES

PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY
[ ] 367 HEALTHCARE/
PHARMACEUTICAL PERSONAL [ ]625 DRUG RELATED [ ]422 APPEAL
INJURY/PRODUCT LIABILITY SEIZURE OF PROPERTY 28 USC 158
[ ]365 PERSONAL INJURY 21 USC 881 [ ] 423 WITHDRAWAL
PRODUCT LIABILITY [ 1690 OTHER 28 USC 157
[ ]368 ASBESTOS PERSONAL
INJURY PRODUCT
LIABILITY PROPERTY RIGHTS
PERSONAL PROPERTY { ]820 COPYRIGHTS
{ ]830 PATENT
[x] 370 OTHER FRAUD .
[ 1371 TRUTH IN LENDING [ ]835 PATENT-ABBREVIATED NEW DRUG APPLICATION
[ ]840 TRADEMARK
SOCIAL SECURITY
[ ]380 OTHER PERSONAL LABOR [ ] 861 HIA (1395ff)
PROPERTY DAMAGE [ ] 862 BLACK LUNG (923)
[ ]385 PROPERTY DAMAGE = [ 1710 FAIRLABOR [ ] 863 DIWC/DIWW (405(g))
PRODUCT LIABILITY STANDARDS ACT [ ] 864 SSID TITLE XVI
[ ] 720 LABOR/MGMT [ ] 865 RSI (405(g))
PRISONER PETITIONS RELATIONS
[ ]463 ALIEN DETAINEE [ ]740 RAILWAY LABOR ACT
[ ]510 MOTIONS TO 751 FAMILY MEDICAL FEDERAL TAX SUITS
VACATE SENTENCE Lda ACT (FMLA)
28 USC 2255 { ] 870 TAXES (U.S. Plaintiff or
[ ]530 HABEAS CORPUS [ ]790 OTHER LABOR Defendant)
[ ]535 DEATH PENALTY LITIGATION [ ] 871 IRS-THIRD PARTY
[ ]540 MANDAMUS & OTHER [ ]791 EMPL RET INC 26 USC 7609
SECURITY ACT (ERISA)
IMMIGRATION

PRISONER CIVIL RIGHTS
[ ]462 NATURALIZATION

{ ]550 CIVIL RIGHTS APPLICATION
{ ]555 PRISON CONDITION [ ]465 OTHER IMMIGRATION
[ ]560 CIVIL DETAINEE ACTIONS

CONDITIONS OF CONFINEMENT

& Case No.

RYAN SERHANT, NEST SEEKERS INTERNATIONAL LLC, ELAD

Judge Previously Assigned

OTHER STATUTES
[ ]375 FALSE CLAIMS
[ 1376 QUI TAM

[ 1400 STATE
REAPPORTIONMENT

[ ]410 ANTITRUST

[ ]430 BANKS & BANKING

[ 1450 COMMERCE

[ ]460 DEPORTATION

[ ]470 RACKETEER INFLU-
ENCED & CORRUPT
ORGANIZATION ACT
(RICO)

[ ]480 CONSUMER CREDIT

{ ]490 CABLE/SATELLITE TV

{ ] 850 SECURITIES/
COMMODITIES/
EXCHANGE

{ ]890 OTHER STATUTORY
ACTIONS
{ ]891 AGRICULTURAL ACTS

[ ] 893 ENVIRONMENTAL
MATTERS
[ ] 895 FREEDOM OF
INFORMATION ACT
[ ] 896 ARBITRATION
[ ] 899 ADMINISTRATIVE
PROCEDURE ACT/REVIEW OR
APPEAL OF AGENCY DECISION

[ ] 950 CONSTITUTIONALITY OF
STATE STATUTES

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.NLY.

AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 137

IF SO, STATE:

JUDGE

 

DOCKET NUMBER

NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 1:19-cv-08481-PGG Document 3 Filed 09/13/19 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
C1 original 2 Removed from [| 3, Remanded [| 4 Reinstated or [] 5 Transferred from O16 oe 7 ee.
Proceeding State Court from Reopened (Specify District) g
Appellate (Transferred) Magistrate Judge

C a. allpartiesrepresented = Court
(18 Multiaistrict Litigation (Direct File)
[| b, At least one party

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
Oo 1 U.S. PLAINTIFF [(]2 U.S. DEFENDANT C] 3 FEDERAL QUESTION [x]4 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE []1 [1 CITIZEN OR SUBJECT OF A [13{13 INCORPORATED and PRINCIPALPLACE [x5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE [xj2 []2 INCORPORATED or PRINCIPAL PLACE []4[]4 FOREIGN NATION [16 [16

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
Aaron Coppelson - State of California, County of Los Angeles
NIGHTENGALE NY1, LLC - State of California

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

Ryan Serhant - 415 Maidson Avenue, New York, NY 10017

NEST SEEKERS INTERNATIONAL LLC - 415 Maidson Avenue, New York, NY 10017

Elad Rahamim - 1133 Westchester Avenue, 3rd Floor, White Plains, NY 10604

WELLS FARGO ADVISORS, LLC - 1133 Westchester Avenue, 3rd Floor, White Plains, NY 10604

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

 
 

Checkone: THIS ACTJON SHOULD BE ASSIGNED TO: [] WHITE PLAINS [x] MANHATTAN

DATE 99/13/2019 ADMITTED TO PRACTICE IN THIS DISTRICT

id es (DATE ADMITTED Mo. S yr. / 90
0. ‘
accept y ANYSDC-17587769 i YES (OATE ADMITTED 1 1960

 

Magistrate Judge is to be designated by the Clerk of the Court.

Paul G. Gardephe

Magistrate Judge is so Designated.

 

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)

Clear Form Save Print
